PER CURIAM.
The district court of appeal approved Corry’s sentence on the authority of Snead v. State, 598 So.2d 316 (Fla. 5th DCA 1992). Corry v. State, 599 So.2d 290 (Fla. 5th DCA 1992). We have quashed Snead. Snead v. State, 616 So.2d 964 (Fla.1993). Hence, the decision of the district court in this case is also quashed and remanded for further consideration in light of Snead and Ashley v. State, 614 So.2d 486 (Fla.1993). It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.